— Judgment, Supreme Court, New York County (Debra A. James, J.), entered July 24, 2007, in an action *523for legal malpractice, dismissing the complaint pursuant to an order, which, inter alia, granted defendant’s motion to dismiss the complaint and enjoined plaintiff from initiating any further litigation without prior approval of the administrative judge of the court in which she seeks to bring a further motion or future action, unanimously affirmed, with costs.
Plaintiffs action for legal malpractice is barred by the statute of limitations, which began to run no later than the day the order dismissing her underlying medical malpractice action was entered (see McCoy v Feinman, 99 NY2d 295, 298 [2002]). The injunction barring plaintiff from initiating further litigation without prior court approval was justified in light of the evidence of plaintiff’s repeated abuse of the judicial process and her penchant for vexatious conduct (Sassower v Signorelli, 99 AD2d 358 [1984]).
We have considered plaintiffs remaining contentions, including that the motion to dismiss was jurisdictionally defective, and find them unavailing. Concur—Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ. [See 2007 NY Slip Op 32042(U).]